United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-3080
                                    ___________

Yupei (Claire) Wang,                     *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Arkansas.
                                         *
Walmart Stores, Inc.,                    *       [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: June 21, 2011
                                 Filed: June 24, 2011
                                  ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

      Yupei Wang appeals an order of the District Court1 dismissing her employment-
discrimination action. After careful de novo review, see Strand v. Diversified
Collection Serv., Inc., 380 F.3d 316, 317 (8th Cir. 2004), we affirm. Wang’s choice-
of-law arguments fail because she did not raise them before the District Court, see St.
Paul Fire & Marine Ins. Co. v. Compaq Computer Corp., 539 F.3d 809, 824 (8th Cir.
2008), and we agree with the District Court that the Arkansas Civil Rights Act does


      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable Erin
Setser, United States Magistrate Judge for the Western District of Arkansas.
not provide a cause of action for perceived disabilities, see Faulkner v. Ark.
Children’s Hosp., 69 S.W.3d 393, 402 (Ark. 2002).

     Accordingly, we affirm. See 8th Cir. R. 47B.
                    ______________________________




                                     -2-